Cite as 2017 Ark. 342
                SUPREME COURT OF ARKANSAS
                                       No.   CV-17-188

                                                 Opinion Delivered: November   30, 2017

 PAWNDEROSA PAWN SHOPS, INC.,
 AND PAUL PAKIS               APPEAL FROM THE PULASKI
                  APPELLANTS COUNTY CIRCUIT COURT
                              [NO. 60CV-16-3005]
 V.
                              HONORABLE WENDELL GRIFFEN,
 HERMAN CONLEY                JUDGE
                    APPELLEE
                              REVERSED AND REMANDED
                              WITH INSTRUCTIONS TO
                              DECERTIFY THE CLASS.


                          SHAWN A. WOMACK, Associate Justice


       Pawnderosa Pawn Shops, Inc., and Paul Pakis (“Pawnderosa”) appeal the Pulaski

County Circuit Court’s order granting class certification for a group of Pawnderosa’s

customers including Herman Conley. Appellees allege that Pawnderosa’s business practices

violated the anti-usury language of amendment 89 to the Arkansas Constitution and of the

Arkansas Deceptive Trade Practices Act. The circuit court’s order defined the class as “[a]ny

and all persons who have owed, currently owe or will incur debts directly arising out of

pawn transactions with Defendant, Pawnderosa Pawn Shops, Inc. within five years of the

date of this Complaint was filed and continuing up through and until judgment may be

rendered in this matter.” Pawnderosa argues on appeal that the circuit court abused its

discretion in determining that a class exists, in determining that the putative class satisfied
the requirements of Arkansas Rule of Civil Procedure 23 (2016), and in refusing to admit

testimony relevant to these issues at the hearing on class certification.

        For the reasons expressed in Arch Street Pawn Shop, LLC v. Gunn, 2017 Ark. 341,

handed down this same date, we hold that the circuit court abused its discretion in certifying

the class.

        Reversed and remanded with instructions to decertify the class.

        Williams & Anderson PLC, by: Heather G. Zachary, Philip E. Kaplan, David M. Powell,

and Alec Gaines, for appellants.

        Omavi Shukur, for appellee.




                                               2